DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JENSHAW, LLC,
                                 Appellant,

                                      v.

               PROPERTY ASSET MANAGEMENT, INC.,
                           Appellee.

                               No. 4D16-4300

                               [April 12, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE13-027224.

   Yanina Zilberman of Oppenheim & Pilelsky, Weston, for appellant.

   Melissa A. Giasi of Kass Schuler, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.